Citation Nr: 0902491	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board reopened the veteran's claim for service connection 
for residuals of a back injury and remanded the merits of the 
issue for further development in November 2005.  That 
development was completed, and the case was returned to the 
Board for appellate review.  In a decision dated in November 
2006, the Board denied the veteran's claim for service 
connection for a back disorder.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in 
February 2008, the Court vacated the November 2006 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion). The case has since been returned to the Board for 
appellate review.  Therefore, the Board will reissue that 
decision with modifications in accordance with the Joint 
Motion.

A hearing was held on July 14, 2005, by means of video 
conferencing equipment with the appellant in Houston, Texas, 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A back disorder, including arthritis, did not manifest in 
service or within one year and has not been shown to be 
causally or etiologically related to the veteran's military 
service.


CONCLUSION OF LAW

A back disorder was not incurred in active service, nor may 
arthritis be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
August 2003, prior to the initial decision on the claim in 
December 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the August 2003 letter about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the November 2004 statement 
of the case (SOC) and the February 2006 and April 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
August 2003 also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the August 2003 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a back disorder.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
veteran was also afforded a VA examination in December 2005.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  

With regard to credibility, the Board finds that the veteran 
is not credible regarding his account of the accident, 
discussed below, when he injured his back when he dove in a 
swimming pool during service.  The Board finds that the 
veteran is not credibly because his account of injuring his 
back and having back pain since that time are inconsistent 
with the contemporaneous record.  Specifically, there is no 
documentation of this claimed back injury.  Further, the 
medical records dated during service are completely negative 
for any complaints, finding, treatment or diagnosis of a back 
injury or back disease.  Moreover, the records in fact show 
that on his discharge examination, the veteran denied having 
back problems and the physical examination was normal.  In 
addition, again as shown below, the post-service May 1970 
examination revealed that the veteran stated that he did not 
have any back trouble of any kind and the spine examination 
again was normal.  Thus, the veteran's claims that he not 
only injured his back during service, but continued to have 
back pain are directly contradicted by the contemporaneous 
record.  The Board finds this contemporaneous evidence to be 
more probative and credible than the veteran's current 
assertions.  Contemporaneous evidence has greater probative 
value than history as reported by the veteran.   See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 
3 Vet. App. 365 (1992).  


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  On a 
September 1965 examination prior to discharge, the veteran's 
back was examined and found to be normal.  In addition, the 
veteran denied having any back trouble.  

There are no medical records dated within one year of 
separation from service which show that arthritis was 
manifest within the first post-service year.  

On a subsequent May 1970 examination, the veteran 
specifically stated that he did not have any back trouble of 
any kind.  Spine examination was normal.  

By letter dated in December 1997, the appellant's private 
physician, P.G., M.D., stated that he had examined and 
treated the appellant for injuries sustained as a result of 
an accident in September 1997.  The letter notes that the 
appellant had slipped and fallen on wet asphalt at a car 
wash.  The diagnoses included a lumbar spine strain.  This 
slip and fall injury was also noted in private medical 
records dated in July 1998 that also noted his lumbosacral 
complaints.

An October 1998 letter by private internal medicine 
consultant H.M.T., M.D. revealed complaints involving the 
back and a history of back pain suffered since age 28, with 
periods of relief after medical treatment.  The Board notes 
that the veteran was born in 1946.  Thus, according to this 
report, his back pain would have begun in 1974, which was 
approximately nine years after his separation from service.  
The October 1998 letter also indicated that the veteran had a 
history of a back injury sustained when he fell in September 
1997.

X-ray examination in February 1999 revealed degenerative 
discs at the L3-S1 levels with adjacent hypertrophic changes.  
Magnetic resonance imaging (MRI) in March 1999 disclosed a 
mild degree of spinal stenosis seen at L3-4 due to 
degenerative changes in the facets and small canal.

A July 1999 decision of the Social Security Administration 
(SSA) shows that the veteran was granted disability benefits 
based, in part, on back problems.

By letter dated in December 1999, Dr. P.G. stated that the 
veteran had chronic back pain, which the veteran stated began 
in August 1965 when he dove into a swimming pool, 
"jackknifed" and felt pain immediately.  The veteran claimed 
chronic back pain ever since and claimed to have seen 
chiropractors for treatment.

By letter dated in March 2000, Dr. P.G. stated that the 
appellant had related to him that his current back problems 
were a result of an injury sustained during service in the 
Coast Guard, between May and November 1965.  Dr. P.G. stated 
that the appellant indicated that he had taken a bad dive 
into a swimming pool while on a routine diving exercise.  He 
related that his back had jackknifed and that he felt an 
excruciating pain that caused him to faint for an instant.  
Dr. P.G. opined that, in all probability, the injury to his 
lower back during service was related to his current lower 
back problems.  He added that the type of injury he observed 
was an old injury, and in all probability, would have been 
the result of his diving injury during service.  

By letter dated in June 2000, the appellant's private 
physical therapist, C. S., stated that he was treating the 
appellant for low back strain.  The letter notes that the 
condition started approximately 35 years earlier, following 
an accident associated with diving, and had been ongoing 
since that time.

VA outpatient treatment records, dated from October 1999 to 
November 2000, show that the appellant complained of low back 
pain.  An October 1999 record reflects that he reported a 
back injury after diving into a swimming pool.  A February 
2000 record indicates that he had reinjured his back in 1997.  
In April 2000, the assessment was low back pain secondary to 
obesity.

The veteran was afforded a VA examination in September 2002.  
It was noted that an examination of the veteran and a review 
of the claims file had been completed.  The veteran gave a 
history of diving into a swimming pool during his Coast Guard 
training and having back pain ever since.  He indicated that 
he did not seek treatment following this incident because he 
feared harassment during boot camp.  He claimed that he has 
seen chiropractors his entire life.  He gave a history of 
being totally disabled since 1997, but attributed this to not 
only his back but also right shoulder problems.  Following 
examination and review of the records, the examiner diagnosed 
the veteran with lumbar osteoarthritis and mechanical low 
back pain without radiculopathy or stenosis symptoms.  The 
examiner opined that the veteran has an osteoarthritis which 
is more of a degenerative process.  The examiner stated that 
the claimed injury of diving into a pool and "jackknifing" 
was not the source of the veteran's lumbar osteoarthritis.  
The examiner opined that it is not likely that the veteran's 
osteoarthritis stems from the stated injury.  Furthermore, 
the examiner noted that there is no evidence of treatment 
while in the service.  Moreover, the veteran did not have any 
lumbar stenosis type symptoms.  The examiner opined that the 
veteran's osteoarthritis should not be service-connected.

A December 2002 letter from private physician R.C., M.D. 
indicates that he initially saw the veteran in November 2002.  
This letter reflects a history of the veteran having had low 
back pain ever since he was hurt while diving into a pool in 
1965 while serving in the Coast Guard reserves.  The 
diagnosis was lumbar degenerative disk disease at L-3 to S-1.

In an April 2003 Report of Contact, VA noted that the veteran 
had requested that his examination with Dr. C., conducted in 
June 2002, be associated with the claims folder.  The veteran 
again requested the examination report in May 2003.  It was 
noted that the examination had indeed been conducted in June 
2002 and that Dr. C had been called into military service and 
was unable to personally furnish the results of the 
examination.  The results of the June 2002 examination were 
apparently dictated by another examiner (Dr. B.S.), in 
September 2002.  The dictated examination report is discussed 
in detail, above.

In a July 2003 letter, a private chiropractor, whose initials 
are R.M., indicated that he recalled treating the appellant 
in the mid 1960's and early 1970's for a "lower back injury 
that he sustained in a bad dive while in boot camp in 1965."  
He added that he no longer had records of his chiropractic 
service.

In a July 2003 statement, Dr. P.G. essentially reiterated the 
opinion he had previously expressed.  He commented that the 
type of change he saw was the result of a long period of time 
of injury.

The veteran was examined by VA in December 2005.  Even 
assuming that the veteran had an inservice diving accident, 
the VA examiner still opined that the veteran's current 
cervical and lumbar spine osteoarthritis was not related to 
any in-service incident in 1965.  The reason that the 
examiner concluded such was because the veteran denied any 
back problem on the service examinations and in May 1970.  
The examinations were normal.  As such, current diagnoses of 
degenerative arthritis at L3, L4, L4-5, and L5-S1, and 
degenerative disc disease, were not related to service and 
arthritis did not occur within the one year presumptive 
period.  

Dr. H.T. submitted a letter in January 2006 in which he 
stated that he saw the veteran in October 1998 and that he 
made a typographical error indicating that the veteran's back 
pain began when he was 28 years old rather than 18 years old.  
However, the January 2006 physician also indicated that he 
did not have any medical records to verify that it was a 
typographical error and that he was basing his belief on the 
notes of the other physicians.  

In sum, there is no evidence of back disease or injury during 
service.  The veteran himself denied any back trouble, and 
objective examinations were normal.  There is no evidence 
showing that arthritis was manifest during the post-service 
presumptive year.  In May 1970, the veteran again denied back 
trouble, although he reported other medical problems.  His 
silence, when otherwise speaking, constitutes negative 
evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

In correspondence of record and at personal hearings, the 
veteran currently contends that he injured his low back when 
he dove into a pool during service in 1965.  The veteran is 
competent to state that he hurt his back.  However, the Board 
does not find this history to be credible.  As stated above, 
it is not credible because the veteran made no report of 
injury during service.  Further and more significantly, he 
specifically denied having back injury or back trouble during 
service in September 1965 and again in May 1970.  Thus, his 
account of this injury is inconsistent with the history he 
provided during the timeframe which was contemporaneous with 
the alleged injury.  The veteran is not credible in his 
report.  

The medical evidence of record in competent.  The medical 
evidence is also in conflict.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West.  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of little probative 
value.  

The Board does observe that the veteran's private 
chiropractor, R.M., submitted a letter in July 2003 in which 
he noted that he had treated the veteran in the 1960s and 
1970s for a lower back injury that he sustained in boot camp 
in 1965.  However, the Board notes that the chiropractor did 
not have medical records documenting such treatment.  In 
fact, a March 2000 letter from Dr. P.G. noted that the 
veteran did seek chiropractic treatment following his period 
of service, but specifically indicated that he was seen by 
this particular chiropractor in 1984.  Moreover, as 
previously noted, the veteran's service treatment records are 
negative for any injury or back disorder, and he denied 
having any back problems in both 1965 and 1970, which would 
have been during the time that he allegedly received 
chiropractic treatment for his back.  As such, the July 2003 
letter from R.M. is inconsistent with the other evidence of 
record, including the evidence contemporaneous with the time 
of his alleged injury.  Therefore, it is based on an 
inaccurate history and the accurate and relevant historical 
facts.  See Nieves-Rodriguez.  Accordingly, the Board finds 
that this letter lacks credibility and probative value.   

Lay evidence was also received from the veteran's family 
members and friends which indicated that the veteran hurt his 
back in a diving accident.  While lay witnesses are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Nevertheless, the Board observes that these 
individuals did not state that they had witnessed the alleged 
injury in service, nor are they competent to testify as to 
what the veteran's diagnosis was at that time or its 
relationship to his period of service.  Moreover, the Board 
has found the veteran's account to be not credible.  
Therefore, any reiterations of the same, based on the 
veteran's information, are also not credible.  

With respect to the VA outpatient treatment records dated 
from October 1999 to November 2000 documenting the veteran's 
reports that he injured his back while diving into a pool, 
the Board notes that treating physicians did not actually 
state that the veteran had a current back disorder related to 
his period of service.  Instead, these records merely 
document the veteran's prior history and do not provide an 
actual opinion as to the etiology of the current disorder.  
The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Although the examiners need not have the historical records 
to provide a probative opinion, they do need to base the 
opinion on an accurate history, if they provide an opinion.  
Again, these medical notations were based on an inaccurate 
history and the accurate and relevant historical facts.  See 
Nieves-Rodriguez.  Thus, the Board finds that the VA 
outpatient treatment records dated from October 1999 to 
November 2000 are of little probative value in this case.

Moreover, VA examiners have opined that current back 
disabilities, degenerative arthritis at L3, L4, L4-5, and L5-
S1, and degenerative disc disease, are not related to service 
and arthritis did not occur within the one year presumptive 
period.  The Board does acknowledge that private health care 
providers have attributed a current back disability to the 
alleged inservice incident. 

In this case, the private medical opinions from Dr. P.G. 
dated in December 1999, March 2000, and July 2003; C.S., a 
physical therapist, dated in June 2000; and, Dr. R.C. dated 
in December 2002 did not indicate the veteran's claims file 
had been reviewed.  Instead, they appear to be based on the 
veteran's own reported history, which, as noted, was 
incorrect.  The Board has rejected the veteran's current 
account of a back injury because his current allegations are 
contradicted by his own in-service statements and the 
contemporaneous medical records.  In addition, these private 
health care providers did not address the lack of complaints, 
treatment, or diagnosis of a back disorder in the service 
medical records, nor did they discuss years-long evidentiary 
gap between the veteran's military service and his first 
complaints and diagnosis of a back disorder.  As such, the 
private medical opinions are based on incomplete and 
inaccurate information and do not provide a complete 
rationale.  Therefore, they are of little probative value 
because they are not predicated on an accurate factual 
history.  See Nieves- Rodriguez v. Peake) (It is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters.  When the Board uses facts 
obtained from opinion over another, it is incumbent upon the 
Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.)

Conversely, the VA examiners reviewed the claims file and 
based their opinions on an accurate background and the 
relevant historical facts.  Indeed, these examiners 
specifically noted that there was no evidence of treatment in 
service or for many years thereafter.  The September 2002 VA 
examiner also discussed the fact that osteoarthritis is more 
of a degenerative process and that the veteran does not have 
any lumbar stenosis type problems.  As such, these examiners 
offered opinions based on a review of all of the evidence, 
including the available service medical records and private 
medical records, and offered a thorough rationale for the 
opinions reached that are clearly supported by the evidence 
of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The Board attaches more probative value to the VA opinions as 
they are well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  See 
also Nieves-Rodriguez v. Peake.

Although the veteran contends that he currently has a back 
disorder that is related to his military service, the veteran 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
Likewise, the other lay evidence is not competent to offer 
medical conclusions.  Further, the Board has found the 
veteran's report of medical history to be inaccurate.  

The most probative evidence of record establishes that 
currently diagnosed back disability, degenerative arthritis 
at L3, L4, L4-5, and L5-S1, and degenerative disc disease, is 
not attributable to service and that arthritis did not 
manifest within one year of the veteran's separation from 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.  


ORDER

Service connection for a back disorder is denied.




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


